Exhibit 10.3

 

AMENDMENT

 

This Amendment modifies the Consulting Agreement between Peter Barton Hutt,
Esq., (“Consultant”) and Momenta Pharmaceuticals, Inc. (“Company”) dated
September 18, 2002, as amended by Letter Agreement dated September 29, 2003 (the
“Agreement”).  Capitalized terms used herein and not otherwise defined shall
have the meanings given such terms in the Agreement.  Consultant and Company
hereby agree as follows:

 

Pursuant to Section 4 of the Agreement, Company and Consultant hereby agree to
extend the Term of the Agreement for one additional year, from September 18,
2004 through September 17, 2005 (the “Renewal Period”).  Except as otherwise
agreed to in this Amendment, the same terms and conditions as are set forth in
the Agreement shall apply to the rendering of Consulting Services during the
Renewal Period.

 

As compensation for the Consulting Services during the Renewal Period,
Consultant will be granted an additional non-statutory stock option to purchase
5,000 shares of the Common Stock of the Company, at an exercise price equal to
the fair market value of a share of Common Stock on the date of grant by the
Company, with such option to vest in 12 equal monthly installments with the
first installment vesting one month from the date of grant.

 

 

Agreed and accepted:

 

/s/ Peter Barton Hutt, Esq.

 

Peter Barton Hutt, Esq.

 

Date: September 25, 2004

 

 

Momenta Pharmaceuticals, Inc.

 

By:

/s/ Susan P. Whoriskey, PhD

 

 

Susan P. Whoriskey, PhD

 

Vice President, Licensing and Business Development

 

Date: October 4, 2004

 

--------------------------------------------------------------------------------